Title: From George Washington to Patrick Henry, 9 June 1779
From: Washington, George
To: Henry, Patrick


        
          Sir
          Smiths in the Clove [N.Y.] June the 9th 1779
        
        Among the various difficulties that have occurred in the Army—there have been few more distressing or more injurious to the

service than the disputes about rank—and those which have arisen from irregular promotions. A case has lately happened of this nature between John Allison & John Lee Esquires respecting the Lieutenant Colonelcy in the 1st Virginia State Regiment. The inclosed paper contains a Copy of the claims of the parties and of the Opinion of a Board of Field Officers as to their rights, which is submitted to Your Excellency to approve or disapprove, as it leads to a revocation of Commissions, which I do not consider myself authorized to direct in any instance. If the Board’s opinion is confirmed which is in favor of Mr Allison, and who was clearly a superior Officer to Mr Lee—it will be necessary to revoke the Commission of Lt Colo. granted the latter and that of Major granted to Captain Quarles. It will also be necessary in conformity to the Opinion of the Court—which is founded in justice to the line of the Army in general, that the Commissions of Lieut. Colonel and of Major given by Colo. Gibson to Mr Allison & Meriwether respectively, as mentioned in the proceedings, should be vacated—and New Ones issued bearing date at the time Lieutenant Colonel Brent was promoted to the command of the 2d State Regiment in consequence of Colo. Smith’s Resignation. I am sorry to observe upon this occasion, that there does not appear to have been that degree of candor & delicate conduct used, either in granting Commissions of Lt Colonel and Major to Mr Allison & Mr Meriwether in the first instance, or in obtaining those in the last for Mr Lee & Mr Quarles, which I could always wish to characterize Officers. The sooner Your Excellency determines the point and transmits the result the better—as till then matters will remain in suspence and confusion to the detriment of the service. I have the Honor to be with great respect and esteem Your Excellency’s Most Obed. & Most Hbl. sert
        
          G: Washington
        
      